Mr. Justice Roberts
delivered the opinion of the Supreme Court, holding that the Government had not availed itself of the option to set higher wage rates for the work covered by the contract nor was it the direct cause of the increase, since the fixing of a wage rate under another contract for a separate portion of the project at another time formed no basis for deliberate hindrance of performance of respondents’ contract.
As to the item of increased wage costs, the judgment of the Court of Claims was reversed; in other respects it was affirmed.